TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2014



                                     NO. 03-14-00004-CR


                              Thomas Ramon Keifer, Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.